                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VICTOR ANDREW APODACA, SR.,

              Petitioner,

v.                                                    No. CV 18-671 KG/CG

WARDEN MARK BOWEN,
et al.,

              Respondents.

        ORDER GRANTING LEAVE TO PROCEED UNDER 28 U.S.C. § 1915

       THIS MATTER is before the Court on Petitioner’s Prisoner’s Motion and Affidavit

for Leave to Proceed Pursuant to 28 U.S.C. § 1915, (Doc. 2), filed July 13, 2018. The

Court, having reviewed the Motion and Affidavit, finds the Motion is well-taken and

should be GRANTED.

       IT IS THEREFORE ORDERED that the Petitioner’s Prisoner’s Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915, (Doc. 2), is hereby

GRANTED, and Petitioner may proceed without prepayment of costs or other fees or

the necessity of giving security therefor.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
